Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 September 2022 have been fully considered but they are not persuasive.
On pp. 2-3, Applicant declares that allowable claim 10 has been incorporated to each of the independent claims, hence current claims are allowable. It is noted that dependent claim 10 still exists and only a subset of the features have been placed in the independent claims. Upon updated search for the subset, Examiner found prior art that appears to fulfill such features, as described below.  Note: Examiner’s use of Li as tertiary art in 103 rejections may be alternatively be replaced with:
a)  Li (UW 2020/0288498) describing terminal device adjusting the CWS before performing LBT, an adjustment operation of increasing, decreasing, or keeping the CWS (fig. 2 & para. 181), or
b) Wang (US 2022/0150917) describing (abstract & para. 69, channel occupancy time (COT) initiated (operated) by first wireless device is being changed due to data prioritization, para. 140).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9-10, 20-21, 31-32, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 2017/0196020) in view of Noh (US 2019/0246412), and further in view of Wang (US 2021/0392680).
	Regarding claims 1, 20, 31 and 36, Mukherjee describes a method/apparatus of wireless communication/non-transitory computer-readable medium having program code recorded thereon (fig. 7b, network node 12), comprising:
	[transceiver/means/code for] communicating, by a first wireless communication device with a second wireless communication device, a grant for communicating a first communication signal, the grant indicating a listen-before-talk (LBT) configuration (fig. 7b #702 & para. 63, network node 12 (first wireless communication device) transmits LBT parameter (configuration) in a grant to the UE 10 (second wireless communication device).
Mukherjee fails to further explicitly describe:
[means/code for] communicating, by the first wireless communication device with the second wireless communication device, a LBT configuration modification after communicating the grant; and 
[means/code for] communicating, by the first wireless communication device with the second wireless communication device, the first communication signal based on the LBT configuration modification.
Noh also describes wireless communication between first & second nodes (para. 259, base station communicating with UE), further describing:
communicating, by the first wireless communication device with the second wireless communication device, a LBT configuration modification after initial LBT (para. 259, after receiving UL grant UG#1 (initial LBT) from base station, a UE transmits UL transmission burst. Afterwards, UE receives another UL grant UG#2 communicated from base station, where UG#2 includes PUSCH scheduling information, etc., and CWS is adaptively changed (LBT configuration modification) based on the NDI value of the UG#2).
communicating, by the first wireless communication device with the second wireless communication device, the first communication signal based on the LBT configuration modification (para. 258, transmitting N+1th burst with resized CWS based on UG#2’s parameter value).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the first & second nodes of Mukherjee to communicate an adjustment to LBT for communication as in Zhang.
The motivation for combining the teachings is that this enables efficient transmission of signal in a specific frequency band (Noh para. 16).
Mukerjee and Noh combined fail to further explicitly describe:
communicating the LBT configuration modification based on a second communication signal having a higher traffic priority than the first communication signal.
Wang also describes wireless random access procedure (title), further describing:
communicating the LBT configuration modification based on a second communication signal having a higher traffic priority than the first communication signal (fig. 17, for the RA procedure, UE receives second transmission from network node comprising a modified LBT scheme to use for its subsequent third transmission, wherein  the gNB determines how to share the remaining MCOT (maximum channel occupancy time) between UEs (para. 88), and MCOT may be updated when the LBT scheme or [higher] priority has been changed for subsequent messages in the same RA procedure, para. 83).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the LBT configuration modification in Mukherjee & Noh combined to be based on second message having higher traffic priority than first message as in Wang.
The motivation for combining the teachings is that this enables the RA procedure to meet the latency requirements of transmitting different priority messages (Wang, para. 36).
Regarding claim  2, 21, 32 and 37, Mukherjee, Noh and Wang combined describe:

wherein the LBT configuration modification is associated with a channel access priority (Noh para. 259, CWS is adaptively changed (LBT configuration modification) in part by transmission priority, para. 256).
Regarding claim 6, Mukherjee, Noh and Wang combined describe:
wherein: the LBT configuration modification is associated with a time period (Noh para. 259, N+1th UL transmission using the adaptively modified CWS (LBT configuration modification)) is based on scheduling information (time period)); and the method further comprises: 
performing, by the first wireless communication device, an LBT based on the LBT configuration modification in response to a determination that the first communication signal is to be communicated during the time period (Noh para. 259, N+1th UL transmission using the adaptively modified CWS (LBT configuration modification) in response to the received UG#2).
Regarding claim 9, Mukherjee, Noh and Wang combined describe:
determining, by the first wireless communication device, whether the first communication signal is associated with a first traffic priority or a second traffic priority, wherein the communicating the first communication signal includes: transmitting, by the first wireless communication device to the second wireless communication device, the first communication signal using the LBT configuration modification in response to determining that the first communication signal is associated with the first traffic priority (Noh para. 267, base station initially sends common CWS regardless of channel access priority class, and afterwards, CWS is adaptively changed based on NDI parameter value of UG #2 [for the priority class], para. 259).
Regarding claim 10, Mukherjee, Noh and Wang combined describe:
determining, by the first wireless communication device, that a second communication signal has a higher traffic priority than the first communication signal, wherein the communicating the LBT configuration modification includes: transmitting, by the first wireless communication device to the second wireless communication device, the LBT configuration modification in response to the determining (fig. 17, for the RA procedure, UE receives second transmission from network node comprising a modified LBT scheme to use for its subsequent third transmission, wherein  the gNB determines how to share the remaining MCOT (maximum channel occupancy time) between UEs (para. 88), and MCOT may be updated when the LBT scheme or [higher] priority has been changed for subsequent messages in the same RA procedure, para. 83).

Claims 3, 22, 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Noh and Wang, and further in view of Kim (US 2021/0195639).
Regarding claims 3, 22, 33 and 38, Mukherjee, Noh and Wang combined describe a base station adjusting a LBT parameter for its downlink (Zhang fig. 21 #2120), but fails to further explicitly describe:
wherein the LBT configuration indicates a first contention window, and wherein the LBT configuration modification indicates a second contention window different from the first contention window.
Kim also describes adjusting a downlink LBT parameter (title & abstract), further describing:
wherein the LBT configuration indicates a first contention window, and wherein the LBT configuration modification indicates a second contention window different from the first contention window (para. 9, increasing the contention window size (CWS) [from first contention window size to second contention window size)
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the LBT configuration modification of Mukherjee and Noh combined to be a change/adjustment of the contention window as in Kim.
	The motivation for combining the teachings is that this allows base station to change various downlink LBT parameters (Kim, para. 4).

Claims 4-5, 7, 13, 23, 27, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Noh and Wang, and further in view of Tooher (US 2021/0153245).
Regarding claim 4, Mukherjee, Noh and Wang combined describe a base station  adjusting a LBT parameter for its downlink (Noh para. 259), but fails to further explicitly describe:
wherein the LBT configuration indicates a first clear channel assessment period, and wherein the LBT configuration modification indicates a second clear channel assessment period different from the first clear channel assessment period.
	Tooher also describes LBT parameters being configurable (para. 100), further describing:
wherein the LBT configuration indicates a first clear channel assessment period, and wherein the LBT configuration modification indicates a second clear channel assessment period different from the first clear channel assessment period (para. 100, configurable LBT parameters comprise CCA duration or its number of slots [for a change from one CCA duration to another CCA duration]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the adjustment of LBT configuration in Mukherjee and Noh be a change in the configurable CCA duration as in Tooher.
The motivation for combining the teachings is that this enables multiple LBT configurations to be used for successfully acquiring the channel (para. 2).
Regarding claim 5, Mukherjee, Noh and Wang combined describe a base station  adjusting a LBT parameter for its downlink (Noh para. 259), but fails to further explicitly describe:
wherein the LBT configuration indicates a first LBT starting time, and wherein the LBT configuration modification indicates a second LBT starting time different from the first LBT starting time.
Tooher also describes LBT parameters being configurable (para. 100), further describing:
wherein the LBT configuration indicates a first LBT starting time, and wherein the LBT configuration modification indicates a second LBT starting time different from the first LBT starting time (para. 100, configurable LBT parameters comprise defer time [in starting LBT process] [for a change from one LBT start time to another LBT start time]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the adjustment of LBT configuration in Mukherjee and Noh be a change in the LBT start time as in Tooher.
The motivation for combining the teachings is that this enables multiple LBT configurations to be used for successfully acquiring the channel (para. 2).
Regarding claims 7, 23, 34 and 39, Mukherjee, Noh and Wang combined describe a base station adjusting a LBT parameter for its downlink (Noh para. 259), but fails to further explicitly describe:
wherein the communicating the LBT configuration modification includes: communicating, by the first wireless communication device with the second wireless communication device, the LBT configuration modification via downlink control information (DCI) signaling.
Tooher also describes LBT parameters being configurable (para. 100), further describing:
wherein the communicating the LBT configuration modification includes: communicating, by the first wireless communication device with the second wireless communication device, the LBT configuration modification via downlink control information (DCI) signaling (para. 118 or 122, configurable LBT parameter is transmitted in DCI).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the adjustment of LBT configuration in Mukherjee and Noh be via a DCI signaling as in Tooher.
The motivation for combining the teachings is that this enables multiple LBT configurations to be used for successfully acquiring the channel (para. 2).
Regarding claims 13 and 27, Mukherjee, Noh and Wang combined describe a base station adjusting a LBT parameter for its downlink (Noh para. 259), but fails to further explicitly describe:
wherein the LBT configuration modification includes at least one of a signal detection configuration or a message detection configuration for determining a channel occupancy status.
Tooher also describes LBT parameters being configurable (para. 100), further describing:
wherein the LBT configuration modification includes a message detection configuration for determining a channel occupancy status (para. 100, configurable LBT parameters comprise maximum channel occupancy time [for determining channel occupancy status]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the LBT configuration modification in Mukherjee and Noh combined to comprise configuration to determine channel occupancy status as in Tooher.
The motivation for combining the teachings is that this enables multiple LBT configurations to be used for successfully acquiring the channel (para. 2).

Claims 8, 24 and 35 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Noh and Wang, and further in view of Liang (US 2020/0396765).
Regarding claims 8, 24 and 35, Mukherjee, Noh and Wang combined describe a base station adjusting a LBT parameter for its downlink (Noh para. 259), but fails to further explicitly describe:
wherein the communicating the LBT configuration modification includes: communicating, by the first wireless communication device with the second wireless communication device, the LBT configuration modification via group common-downlink control information (GC-DCI) signaling.
Liang also describes wireless transmission on unlicensed band using LBT (titble & para. 74), further describing:
wherein the communicating the LBT configuration modification includes: communicating, by the first wireless communication device with the second wireless communication device, the LBT configuration modification via group common-downlink control information (GC-DCI) signaling (abstract, configuration is transmitted by means of LBT communication via group common DCI, para. 74).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the LBT configuration modification transmission in Mukherjee and Noh be via GC-DCI signaling as in Liang.
The motivation for combining the teachings is that is mitigates transmission collision or interference to other users in the unlicensed band networks (Liang, para. 8).

Allowable Subject Matter
Claims 11-12 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  * Kim (US 11,388,750) describing method for adjusting DL LBT parameter (title) increasing downlink CWS (contention window size) values corresponding to all downlink LBT priority classes based on less than 10% of uplink transport blocks scheduled to the one or more UEs being successfully received (abstract), Si (US 2017/0019909) describing triggering an LBT request to transmit, to a UE, at least one of an UL grant or DL data for UL transmission over an licensed assisted access (LAA), determining an adaptive contention window size (CWS) comprising a predetermined min and max value for transmitting the DL data and UL grant, performing DL data and UL grant LBT operations in accordance with the adaptive CWS, performing a UL grant LBT operation to transmit a UL grant message to the UE, wherein the UL grant LBT comprises a higher priority than the DL data (abstract), Pu (US 2019/0313454) describing a LBT controller to change the LBT parameter such as CWS when performing the LBT procedure: adjust the access history to indicate a lower future priority for the device if the at least a portion of the wireless communication resources is accessed by the device; and adjust the access history to indicate a higher future priority for the device (claim 4), and Tomeba (WO 2018/143339) describing that the MCOT varies depending on the priority of data. Data priority can be expressed by a priority class (channel access priority class). The priority classes are indicated by 1, 2, 3, 4 in descending order of priority. In addition, the maximum value of the random period required for the LBT may change depending on the priority class (p. 24).
Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469